Case: 14-40453      Document: 00513023278         Page: 1    Date Filed: 04/28/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                      No. 14-40453
                                                                                    FILED
                                                                                April 28, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
L.G. MOTORSPORTS, INCORPORATED,

                                                        Plaintiff - Appellant

v.

NGMCO, INCORPORATED; MICHELIN NORTH AMERICA,
INCORPORATED; DOUG FEHAN,

                                                        Defendants - Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:11-CV-112


Before JONES, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:*
       The court has considered this appeal in light of the briefs, oral argument,
and pertinent portions of the record.              The district court’s judgment is
AFFIRMED. See 5TH CIR. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.